UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4452


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FLORIN BADEA, a/k/a Fernando Badea,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cr-00594-RMG-1)


Submitted: February 28, 2020                                      Decided: March 10, 2020


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South Carolina, for Appellant.
Michael Rhett DeHart, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Florin Badea appeals his conviction and 46-month sentence imposed after his guilty

plea, pursuant to a plea agreement, to use of an unauthorized access device, in violation of

18 U.S.C. § 1029(a)(2) (2018). Badea’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court complied with Fed. R. Crim. P. 11 and whether

Badea’s sentence is reasonable. Although advised of his right to do so, Badea did not file

a pro se supplemental brief. We affirm.

       Because Badea did not move in the district court to withdraw his guilty plea, the

acceptance of his guilty plea is reviewed for plain error only. United States v. Williams,

811 F.3d 621, 622 (4th Cir. 2016). To establish plain error, Badea must establish that “(1)

an error was made; (2) the error is plain; (3) the error affects substantial rights; and (4) the

error seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal quotation marks

omitted). In the guilty plea context, a defendant meets his burden to establish that a plain

error affected his substantial rights by showing a reasonable probability that he would not

have pled guilty but for the district court’s Rule 11 omissions. United States v. Sanya, 774

F.3d 812, 815-16 (4th Cir. 2014).

       Our review of the transcript of the guilty plea hearing leads us to conclude that the

district court fully complied with Rule 11. The district court ensured that the plea was

supported by an independent basis in fact and that Badea entered the plea knowingly and

voluntarily and with an understanding of the consequences. See United States v. DeFusco,

                                               2
949 F.2d 114, 116, 120 (4th Cir. 1991). Accordingly, we discern no plain error in the

district court’s acceptance of Badea’s guilty plea.

       We review Badea’s sentence for both procedural and substantive reasonableness

“under a deferential abuse of discretion standard.” Gall v. United States, 552 U.S. 38, 51

(2007). We “first ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the [Sentencing] Guidelines

range, . . . failing to consider the [18 U.S.C.] § 3553(a) [(2018)] factors, . . . or failing to

adequately explain the chosen sentence.” Id.; see 18 U.S.C. § 3553(a). If there is no

significant procedural error, we then consider the sentence’s substantive reasonableness

under “the totality of the circumstances.” Gall, 552 U.S. at 51. We presume that a sentence

within a properly calculated Guidelines range is substantively reasonable, and a defendant

may rebut this presumption only “by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).

       Having carefully reviewed the record, we conclude that Badea’s sentence is

procedurally and substantively reasonable. The district court properly calculated the

advisory Sentencing Guidelines range and sufficiently explained its reasons for imposing

the sentence Badea received. Furthermore, Badea has not made the showing necessary to

rebut the presumption of reasonableness that we afford his within-Guidelines-range

sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

                                               3
This court requires that counsel inform Badea, in writing, of the right to petition the

Supreme Court of the United States for further review. If Badea requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Badea.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFRIMED




                                            4